              Case 2:15-cv-01566-JAD-NJK Document 26 Filed 02/02/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 J & J Sports Productions, Inc.,                             Case No.: 2:15-cv-01566-JAD-NJK

 4              Plaintiff

 5 v.                                                               Order to Disburse Bond

 6 Shawn W. Larrison; Boonies, LLC d/b/a The
   Boonies Restaurant and Saloon a/k/a Boonies,
 7
         Defendants
 8

 9             Attorney Bradley M. Ballard, on behalf of his client plaintiff J & J Sports Productions,

10 Inc., tendered $1,000 to the Clerk of Court for deposit into the court’s Registry Account as

11 security for costs required under NRS 18.130 and my order at ECF No. 20. 1 Once a bond is

12 posted under NRS 18.130(1), it “must remain for the defendant’s benefit until the action is

13 dismissed or judgment is entered.” 2 This action was eventually dismissed without prejudice due

14 to plaintiff’s failure to prosecute, and no costs or charges were awarded against the plaintiff. 3

15             IT IS THEREFORE ORDERED that the Clerk of Court is directed to disburse the full

16 bond amount and interest payable to “Bradley M. Ballard” and sent to his address at 6440 Sky

17 Point Drive, Suite 140–432, Las Vegas, Nevada 89131.

18                                                                 _______________________________
                                                                   U.S. District Judge Jennifer A. Dorsey
19                                                                                       February 2, 2021

20

21

22   1
         ECF No. 21.
23   2
         State ex rel. Hersh v. First Judicial Dist. Court, 464 P.2d 783, 785 (Nev. 1970).
     3
         ECF No. 25 (order adopting R&R to dismiss).
